117 Ga. App. 861 (1968)
162 S.E.2d 445
SUTTON
v.
THE STATE.
43639.
Court of Appeals of Georgia.
Submitted May 7, 1968.
Decided June 11, 1968.
Beverly B. Hayes, for appellant.
George D. Lawrence, Solicitor General, for appellee.
QUILLIAN, Judge.
Felix Sutton was tried and convicted of the crime of burglary in Wilkinson Superior Court. His motion for new trial was overruled and appeal was taken. The defendant's only enumeration of error relates to the general grounds of the motion for new trial. Held:
While the testimony of one co-conspirator is not sufficient in itself to convict another co-conspirator, where the evidence of an accomplice in a burglary is supported by the testimony of another witness that he saw the defendant in possession of the stolen goods shortly after the burglary, it is sufficient corroboration. Self v. State, 108 Ga. App. 201 (132 SE2d 548); Ford v. State, 70 Ga. 722; Boswell v. State, 92 Ga. 581 (17 S.E. 805). There was ample evidence in the case sub judice to prove every element of the corpus delicti of the crime. An alleged co-conspirator, a witness for the State, testified in great detail as to the defendant's actions in carrying out the burglary. This testimony was corroborated by another witness who testified as to the defendant's possession of certain items which were taken from the burglarized premises. Under the rule above cited, there was sufficient corroboration of the accomplice's testimony and sufficient evidence to authorize the defendant's conviction.
Judgment affirmed. Bell, P. J., and Hall, J., concur.